Citation Nr: 9929009	
Decision Date: 10/07/99    Archive Date: 10/15/99

DOCKET NO.  98-02 471	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
meniscectomy with instability, left knee, currently evaluated 
as 20 percent disabling.

2.  Entitlement to an increased rating for traumatic 
arthritis, right knee, status postoperative partial medial 
meniscectomy, currently evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and Representative




ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel


INTRODUCTION

The veteran had active service from February 1951 to April 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a November 1997 rating decision by the Columbia, 
South Carolina Regional Office (RO) of the Department of 
Veterans Affairs (VA), which confirmed and continued the 
prior ratings for the veteran's right knee disability, 
evaluated as 10 percent disabling, and the veteran's left 
knee disability, evaluated as 20 percent disabling.  The 
rating decision also granted the veteran a temporary total 
rating from September 1997 through October 1997 for his right 
knee disability.  

The veteran's notice of disagreement as to these issues was 
received in December 1997.  A statement of the case was 
mailed to the veteran in January 1998.  The veteran's 
substantive appeal was received in February 1998.  The 
veteran testified at a personal hearing at the RO in May 
1998.  Thereafter, the veteran was scheduled for a personal 
hearing in Washington, DC before a member of the Board, but 
he did not report for that hearing.  

In a March 1998 rating decision, an increased rating of 10 
percent was granted for service-connected right shoulder 
disability.  In a March 1998 letter, the veteran was notified 
of this decision and of his procedural and appellate rights.  
Since a notice of disagreement has not been received, this 
issue is not in appellate status and before the Board at this 
time.



REMAND

Left Knee

Historically, in a November 1953 rating decision, the veteran 
was granted entitlement to service connection for a left knee 
disability.  The RO noted that the veteran received treatment 
for internal derangement of the left knee and subsequently 
underwent surgery for excision loose semilunar cartilage.  
The veteran was assigned a 20 percent rating for internal 
derangement, medial meniscectomy, left knee.  

Since the original November 1953 rating decision, and prior 
to the claim currently in appellate status, the veteran 
submitted several claims for an increased rating for his left 
knee disability.  Specifically, the veteran submitted 
increased rating claims in October 1990, June 1993, and July 
1994.  In each case, the veteran contended that his left knee 
disability was more severe than was represented by the 20 
percent rating assigned to his disability.  In each case, the 
veteran's 20 percent disability rating was confirmed and 
continued, with the exception of a temporary total rating 
effective from May 3, 1993 through June 30, 1993.  

In August 1994, the veteran was afforded a VA medical 
examination.  At that time, the veteran reported that his 
left knee was unstable, causing him to fall.  The veteran 
complained of constant pain.  The examiner indicated that 
there was no swelling or deformity at that time.  The left 
knee ligaments were moderately loose, anterior cruciate, 
medial collateral, and lateral collateral.  There was 
bilateral crepitus of both joints on motion.  Range of motion 
revealed left knee flexes 120 degrees, extends 0 degrees; 
right knee flexes 140 degrees, extends 0 degrees.  X-rays of 
both knees revealed early degenerative joint disease.  The 
examiner noted that a June 23, 1994 orthopedic consultation 
at the VA revealed degenerative joint disease of the left 
knee with the advice that the veteran needed a total 
replacement of the knee at a later date.  The examiner 
diagnosed the veteran with severe degenerative joint disease 
of the left knee, status post medial meniscectomy and 
arthroscopy with an unstable left knee with marked ligament 
laxity.

In September 1997, the veteran filed another claim for an 
increased rating for his service-connected left knee 
disability.  At that time, the veteran asserted that his left 
knee disability had worsened in severity.  The medical 
evidence shows that the veteran was treated for his knee 
disability at the Charleston VA Medical Center from August 
1997 to October 1997.  These records show that the veteran 
complained of left knee pain.  

In a November 1997 rating decision, the RO confirmed and 
continued the veteran's prior 20 percent rating for his left 
knee disability.  At that time, the veteran's residuals of 
meniscectomy with instability, left knee was rated under 
Diagnostic Code 5010-5259.  The RO noted that the veteran's 
left knee disability was previously rated under Diagnostic 
Code 5010-5257.

In rating the veteran's left knee disability, all applicable 
diagnostic codes must be considered to include Diagnostic 
Codes 5010, 5257, 5260, and 5261.  In opinions of the General 
Counsel (VAOPGCPREC 23-97 and 9-98), it was held that a 
claimant who has arthritis and subluxation/instability due to 
service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  The Board notes that if the 
veteran has limitation of motion of the left knee which is 
due to arthritis (as shown on x-ray) as well as lateral 
instability and subluxation, he is entitled to consideration 
of separate compensable ratings under the diagnostic codes 
governing limitation of motion, i.e., 5260 and 5261 as well 
as under 5257.  Currently, the veteran is not rated in this 
manner.  As such, the RO must initially reconsider his 
increased rating claim.

In addition, in the case of DeLuca v. Brown, 8 Vet. App. 202 
(1995), the Court expounded on the evidence required for a 
full evaluation of orthopedic disabilities.  In the DeLuca 
case, the Court held that ratings based on limitation of 
motion do not subsume 38 C.F.R. § 4.40 or 38 C.F.R. § 4.45.  
It was also held that the provisions of 38 C.F.R. § 4.14 
(avoidance of pyramiding) did not forbid consideration of a 
higher rating based on greater limitation of motion due to 
pain on use, including during flare-ups.  The guidance 
provided by the Court in DeLuca must be followed in 
adjudicating increased rating claims where a rating under the 
diagnostic codes governing limitation of motion should be 
considered.  However, in that regard, the Board notes that 
the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45, 
should only be considered in conjunction with the Diagnostic 
Codes predicated on limitation of motion.  Johnson v. Brown, 
9 Vet. App. 7 (1996).

In order to assess the veteran's level of left knee 
disability in light of the General Counsel opinions and 
DeLuca, the Board finds that he should be afforded a VA 
orthopedic examination.  In conjunction with that 
examination, the examiner should ascertain the current level 
of functional impairment of the left knee due to lateral 
instability and recurrent subluxation.  In addition, the 
examiner should determine whether or not the veteran 
currently demonstrates limitation of motion of the left knee 
and the directives of DeLuca should be followed.  In that 
regard, the VA examiner should determine whether the 
veteran's service-connected left knee disability results in 
the following: weakened movement, excess fatigability, or 
incoordination of the left knee; and, if so, whether the 
weakened movement, excess fatigability, or incoordination 
causes additional range of motion loss.  The examiner should 
also opine as to whether pain significantly limits functional 
ability of the left knee either during flare-ups or when the 
left knee is used repeatedly.  The examiner should indicate 
the degree of additional range of motion loss due to pain on 
use or during flare-ups.


Right Knee

Historically, in the November 1953 rating decision, the 
veteran was granted entitlement to service connection for 
internal derangement, knees medical meniscectomy, left.  This 
disability was assigned a 20 percent rating.  The RO noted 
that the veteran's service medical records indicated that the 
veteran received treatment for internal derangement, right 
knee during service.  The last page of the rating decision 
indicated that both knees were service-connected, but the 
right knee disability was not rated.  As such, it was assumed 
that the veteran's knee disability rating applied only to the 
left knee.  It was also unclear whether or not the veteran 
was service-connected for his right knee disability.  

In an August 1994 VA medical examination, the range of motion 
of the veteran's right knee indicated flexes 140 degrees, 
extends 0 degrees.  X-rays of both knees revealed early 
degenerative joint disease.  The examiner diagnosed the 
veteran with degenerative joint disease of the right knee.

In December 1994, the veteran's representative raised the 
issue of whether the veteran's right knee disability was 
service-connected.  The veteran's representative argued that 
the November 1953 rating decision granted service connection 
for the veteran's right knee disability and assigned a non-
compensable rating.  The representative further asserted that 
this fact was omitted from a subsequent April 1954 rating 
decision.  In a July 1995 rating decision, the RO responded 
to this issue by indicating that the rating decision of April 
1954 erroneously omitted service connection for the veteran's 
right knee disability.  The veteran's right knee disability 
was thereafter characterized as degenerative joint disease.  
A non-compensable rating was assigned effective from April 
18, 1953.  A 10 percent rating was assigned effective from 
April 12, 1989.

In September 1997, the veteran submitted a claim for an 
increased rating for his service-connected right knee 
disability, contending that his right knee disability was 
more severe than was currently represented by the 10 percent 
rating assigned.

In response to the veteran's claim, the RO obtained the most 
recent VA medical records from the Charleston VA Medical 
Center dated August 1997 to December 1997.  These records 
indicate that the veteran underwent surgery for a right knee 
medial meniscal tear.  The records indicated that the veteran 
had a history of locking and popping of the right knee with a 
mild effusion.  The veteran reported pain in the medial joint 
line consistent with medial meniscal tear.  The veteran had 
mild evidence of degenerative joint disease in the right 
knee.

In a November 1997 rating decision, the RO granted the 
veteran a temporary total rating from September 2, 1997 
through October 31, 1997, and otherwise confirmed and 
continued the veteran's prior 10 percent rating for his right 
knee disability.  At that time, the veteran's traumatic 
arthritis, right knee, status postoperative partial medial 
meniscectomy was rated under Diagnostic Code 5010-5259.  The 
RO noted that the veteran's right knee disability was 
previously rated under Diagnostic Code 5257.

As with rating the veteran's left knee disability, all 
applicable diagnostic codes must be considered in rating the 
veteran's right knee disability.  These codes include 
Diagnostic Codes 5010, 5257, 5260, and 5261.  In opinions of 
the General Counsel (VAOPGCPREC 23-97 and 9-98), it was held 
that a claimant who has arthritis and subluxation/instability 
due to service-connected knee disability(ies) may be rated 
separately based on limitation of motion and lateral 
instability and subluxation.  The Board notes that if the 
veteran has limitation of motion of the right knee which is 
due to arthritis (as shown on x-ray) as well as lateral 
instability and subluxation, he is entitled to consideration 
of separate compensable ratings under the diagnostic codes 
governing limitation of motion, i.e., 5260 and 5261 as well 
as under 5257.  Currently, the veteran is not rated in this 
manner.  As such, the RO must initially reconsider his 
increased rating claim.

In addition, the aforementioned directives of DeLuca apply.  

In order to assess the veteran's level of right knee 
disability in light of the General Counsel opinions and 
DeLuca, the Board finds that the veteran's right knee should 
be examiner in the same manner as the left knee, as 
previously noted, in the requested VA orthopedic examination.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  
Accordingly, this matter is Remanded for the following 
action:

1. The RO should request copies of all VA 
medical records of the veteran which are 
not already in the claims file, and these 
records should be associated with the 
claims file.

2. The veteran should be afforded a VA 
orthopedic examination to determine the 
nature and extent of all current 
disability of the left and right knees.  
The claims file, to include all records 
added pursuant to this REMAND, should be 
made available to the examiner prior to 
the examination.  The examiner should 
indicate if the veteran's service-
connected left and right knee 
disabilities are manifested by arthritis, 
recurrent subluxation, lateral 
instability, and/or limitation of motion.  
The limitation of motion, if present, 
should be expressed in degrees.  The 
level of functional impairment caused by 
lateral instability and recurrent 
subluxation should be indicated.  If the 
veteran exhibits limitation of motion, 
the examiner should also be asked to 
determine whether the left and/or right 
knees exhibit(s) weakened movement, 
excess fatigability, or incoordination 
attributable to the service-connected 
disability and, if feasible, these 
determinations should be expressed in 
terms of the degree of additional range 
of motion loss due to any weakened 
movement, excess fatigability, or 
incoordination.  The examiner should be 
asked to express an opinion on whether 
pain could significantly limit functional 
ability during flare-ups or when the left 
and/or right knee(s) are used repeatedly.  
It should also, if feasible, be portrayed 
in terms of the degree of additional 
range of motion loss due to pain on use 
or during flare-ups.

3. The RO should readjudicate the 
veteran's claims for entitlement to an 
increased rating for service-connected 
left knee disability, and entitlement to 
an increased rating for a right knee 
disability, taking into consideration all 
applicable diagnostic codes.  The RO 
should review and take into consideration 
the directives of DeLuca and VAOPGCPREC 
23-97 and 9-98 in light of the requested 
VA orthopedic examination.  If the action 
taken is adverse to the veteran, he and 
his representative should be furnished a 
supplemental statement of the case that 
contains a summary of the relevant 
evidence and a citation and discussion of 
the applicable laws and regulations.  He 
should also be afforded the opportunity 
to respond to that supplemental statement 
of the case before the claim is returned 
to the Board.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration.  The veteran need take no action until he is 
further informed, but he may furnish additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).  No inference should be drawn regarding the final 
disposition of the claim as a result of this action.



		
	J. CONNOLLY JEVTICH
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).




